         Case 2:18-cv-02545-MSG Document 36 Filed 05/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                  :
 JAMES EVERETT SHELTON,                           :             CIVIL ACTION
                                                  :
                Plaintiff,                        :
                                                  :
                       v.                         :             No. 18-cv-2545
                                                  :
 NATIONAL STUDENT ASSIST, LLC,                    :
 et al.,                                          :
                                                  :
                Defendants.                       :
                                                  :


                                             ORDER


       AND NOW, TO WIT: This 6th day of May, 2020, it having been reported that the issues

between the parties in the above action have been settled and upon Order of the Court pursuant

to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, it is

       ORDERED that the above action is DISMISSED with prejudice, pursuant to agreement

of counsel without costs. The Clerk of Court is directed to mark this case closed.



                                                      KATE BARKMAN
                                                      Clerk of Court

                                      BY:
                                                      /s/ Sharon Lippi
                                                      Sharon Lippi, Civil Deputy Clerk
                                                      To Hon. Mitchell S. Goldberg




                                                 1
